FILED
                             NOT FOR PUBLICATION
                                                                                  NOV 3 2020
                     UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GENET MCCANN,                                      No.    19-35730

              Plaintiff-Appellant,                 D.C. No.
                                                   4:18-cv-00115-BMM-JTJ
 v.

WARD E. TALEFF, of the Commission                  MEMORANDUM*
on Practice, in his official and individual
capacity; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                            Submitted October 30, 2020 **

Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges

      Genet McCann appeals the judgment entered in favor of the defendants in

her civil rights lawsuit and the vexatious litigant order entered by the district court.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the Rule 12(b)(6)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal de novo and denial of leave to amend for an abuse of discretion. Curry v.

Yelp Inc., 875 F.3d 1219, 1224 (9th Cir. 2017). We review the district court’s

vexatious litigant order for an abuse of discretion. Ringgold-Lockhart v. Cnty. of

Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014). We affirm.

      The district court properly took judicial notice of the previous lawsuits in

state and federal court. Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir.

2012) (holding that the court make take judicial notice of documents filed in

federal or state courts or referenced in the complaint).

      We apply state preclusion law to determine whether federal claims are

barred by state court judgments. Thornton v. City of St. Helens, 425 F.3d 1158,

1165 (9th Cir. 2005). Claims preclusion bars the claims against Paul Jr., Sheila,

and William McCann, Wold, Parker, and Rogers. The claims in this case arise out

of the same events and either were or could have been brought in McCann v.

McCann, 425 P.3d 682, 686-91 (Mont. 2018) (McCann 10). Reisbeck v. Farmers

Ins. Exch., 467 P.3d 557, 561 (Mont. 2020) (setting forth the elements of claims

preclusion); Tafflin v. Levitt, 493 U.S. 455, 460 (1990) (holding that state courts

have concurrent jurisdiction over RICO claims); Felder v. Casey, 487 U.S. 131,

139 (1988) (noting that state courts have concurrent jurisdiction over civil rights

claims).


                                           2
      Issue preclusion bars the claims against Emerson and James because Ann

Marie’s travel was litigated in the state guardianship proceedings. Reisbeck, 467

P.3d at 561 (setting forth the elements of issue preclusion); In re A.M.M., 380 P.3d

736 (Mont. 2016).

      Judge Manley had absolute immunity for his authorized judicial acts of

appointing the guardian and co-conservators, quashing subpoenas, and entering

other orders in the state court proceedings. Ashelman v. Pope, 793 F.2d 1072,

1075-76, 1078 (9th Cir. 1986) (en banc). Similarly, Judge Manley’s judicial

assistant, Wold-McCauley, had quasi-judicial immunity. Id.; Mullis v. U.S. Bankr.

Ct. for Dist. of Nev., 828 F.2d 1385, 1390 (9th Cir. 1987).

      Wold, Emerson, and Paul McCann, Jr. are entitled to quasi-judicial

immunity for their actions taken as the court-appointed guardian and co-

conservators in the state guardianship proceedings. In re Castillo, 297 F.3d 940,

947-48 (9th Cir. 2002); Mosher v. Saalfeld, 589 F.2d 438, 442 (9th Cir. 1978).

      The individual capacity claims against Cotter, Moog, Taleff, and Axelberg

for their actions in the state bar disciplinary proceedings are barred by quasi-

judicial immunity. Hirsh v. Justices of the Sup. Ct. of Cal., 67 F.3d 708, 715 (9th

Cir. 1995); In re McCann, 421 P.3d 265, 268 (Mont. 2018) (holding that the Office

of Disciplinary Counsel and Montana Commission on Practice acted within the


                                           3
scope of their authority when they investigated McCann and made

recommendations to the court); Mont. R. Comm. Char. & Fit. § 3(c) (West 2020 )

(“In exercising its functions and powers, the Commission, its members, employees

and all personnel through whom the Commission functions, including the State Bar

of Montana and mentors mandated by the Commission, shall enjoy such judicial

immunities as the Montana Supreme Court would enjoy if performing the same

functions.”). The Eleventh Amendment bars the official capacity claims asserted

against the attorneys because the Montana Commission on Practice is an arm of the

Montana Supreme Court. Hirsh, 67 F.3d at 715; In re McCann, 421 P.3d at 268.

      Finally, the district court did not abuse its discretion by entering the

vexatious litigant order. The district court gave McCann notice and an opportunity

to be heard, discussed the previous lawsuits, made findings that are well-supported

by the record, and narrowly tailored the order to reasonably require court

permission for future filings of related cases. Ringgold-Lockhart, 761 F.3d at 1062

(setting forth the requirements for a vexatious litigant order).

      Appellant’s motion for judicial notice (Dkt. Entry # 24) is DENIED.

      AFFIRMED.




                                           4